Citation Nr: 0935676	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the St. Petersburg, Florida RO denied the Veteran's claim for 
service connection for PTSD.  Subsequently, the Veteran moved 
to New York, and original VA jurisdiction was transferred to 
the RO in New York, New York.

This claim was previously before the Board in July 2007 and 
was remanded for further development.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD and 
bipolar disorder, the Board has recharacterized the Veteran's 
claim as stated on the title page.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A July 2005 psychiatric report showed that the Veteran had 
been receiving treatment from Dr. Weinberger at the New York, 
New York VAMC for a year and four months.  The psychiatrist 
identified herself as the Veteran's primary care provider for 
his psychiatric condition.  She indicated that she had 
reviewed the Veteran's psychiatric reports and treatment 
records.  The Veteran was diagnosed with bipolar disorder and 
the psychiatrist opined that the Veteran's psychiatric 
condition was related to his military service.  However, no 
rationale was given for the opinion espoused.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, service treatment records dated in February 
1968 and March 1970 showed that the Veteran reported nervous 
trouble.  Additionally, a July 2005 record diagnosed the 
Veteran with bipolar disorder and related his condition to 
his military service without giving any rationale for that 
opinion.  Simply stated, the standards of McLendon are met in 
this case and the VA must provide a VA medical examination in 
order to determine the nature and etiology of his bipolar 
disorder or any other psychiatric condition.  

The July 2005 record from Dr. Weinberger indicated that she 
had been treating the Veteran for a year and four months.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  There are no VA treatment records 
on file.  Hence, all pertinent medical records should be 
obtained from the New York, New York VAMC, specifically to 
include all treatment records from Dr. Weinberger, following 
the procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The evidence of record does not include any evidence of a 
verified in-service stressor which is related to his 
diagnosis of PTSD.  The Veteran's reported stressor remains 
unverified after several attempts to obtain the requisite 
information.  In July 2007 the Veteran was asked to provide 
the VA with additional information concerning his reported 
in-service stressor.  The Veteran never responded to this 
request.  Additionally, the VA sent the Veteran an August 
2008 letter asking the Veteran to provide more information so 
that his in-service stressor could be verified.  
Specifically, the VA asked the Veteran to provide the name of 
his buddy pilot and to describe the location and approximate 
time.  The Veteran failed to respond to this request as well.  
The Board emphasizes that the duty to assist is not a one-way 
street (see Wood v. Derwinski, 1 Vet. App. 190 (1991) and 
Olson v. Principi, 3 Vet. App. 480, 483 (1992)).  Thus, upon 
remand, the RO will make one more attempt to obtain the 
necessary information from the Veteran to corroborate his 
reported in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of evaluation 
and/or treatment of the Veteran from the 
New York, New York VAMC, specifically to 
include all treatment records from Dr. 
Weinberger.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Ask the Veteran to provide additional 
information concerning his claimed in-
service stressor.  Specifically, the 
Veteran should provide the full name and 
assigned unit of his "pilot buddy."  
Advise the Veteran that this information 
is necessary to obtain supportive 
evidence of his reported in-service 
stressor.

For verification, please submit to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) only sufficiently 
identified stressor incident(s).  

3.  The RO should schedule the Veteran 
for an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of any 
current psychiatric disorder, to include 
bipolar disorder.  The claims folder and 
a copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
file.  Based on examination findings and 
a review of the claims file, the examiner 
should specifically express an opinion as 
to the following:

(1) Does the Veteran have a current 
psychiatric disorder, to include bipolar 
disorder?

(2) If so, did such disorder pre-exist 
the Veteran's April 1968 to March 1970 
period of service?

(3) If such disorder did pre-exist 
service, was there a permanent increase 
in such psychiatric disability during 
service, or as the result of such 
service, that was not due to the natural 
progress of the disorder?

(4) If a current psychiatric disorder, to 
include bipolar disorder, did not pre-
exist the Veteran's period of service, is 
it is at least as likely as not (is there 
is a 50 percent chance or more) that any 
such disorder was incurred during the 
veteran's period of service, or is 
otherwise etiologically related to the 
Veteran's period of service in any way?


If and only if, a stressor is verified, 
the RO should inform the examiner of the 
stressor(s) designated as verified, and 
that only the verified stressor(s) may be 
used as a basis for a diagnosis of PTSD.

All necessary tests should be conducted, 
and the examiner must indicate whether 
the Veteran meets the criterion for a 
diagnosis of PTSD in accordance with 
§ 4.125 (a).  Specifically, the examiner 
should provide an opinion as to whether 
there is a link between any current PTSD 
symptoms and the verified in-service 
stressor.  

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims file.

4.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

